USDC IN/ND case 3:20-cv-00874-DRL-MGG document 5 filed 10/21/20 page 1 of 3


                          UNITED STATES DISTRICT COURT
                          NORTHERN DISTRICT OF INDIANA
                              SOUTH BEND DIVISION

 BRIAN REID,

                      Plaintiff,

        v.                                        CAUSE NO. 3:20-CV-874-DRL-MGG

 PAM JAMES et al.,

                      Defendants.

                                    OPINION & ORDER

       Brian Reid, a prisoner without a lawyer, filed this lawsuit alleging the defendants

retaliated against him for filing Reid v. Payne, 3:19-cv-1164 (N.D. Ind. filed December 13,

2019). “A document filed pro se is to be liberally construed, and a pro se complaint,

however inartfully pleaded, must be held to less stringent standards than formal

pleadings drafted by lawyers.” Erickson v. Pardus, 551 U.S. 89, 94 (2007) (quotation marks

and citations omitted). Under 28 U.S.C. § 1915A, the court still must review the merits of

a prisoner complaint and dismiss it if the action is frivolous or malicious, fails to state a

claim upon which relief may be granted, or seeks monetary relief against a defendant

who is immune from such relief.

       Mr. Reid alleges that after case 3:19-cv-1164 was dismissed by this court as

frivolous, he was charged with violating Indiana Department of Correction Rule B-243:

Filing Frivolous Claim. He alleges it was retaliation for his having filed the lawsuit. “To

prevail on his First Amendment retaliation claim, [the plaintiff] must show that (1) he

engaged in activity protected by the First Amendment; (2) he suffered a deprivation that
USDC IN/ND case 3:20-cv-00874-DRL-MGG document 5 filed 10/21/20 page 2 of 3


would likely deter First Amendment activity in the future; and (3) the First Amendment

activity was at least a motivating factor in the Defendants’ decision to take the retaliatory

action.” Gomez v. Randle, 680 F.3d 859, 866 (7th Cir. 2012) (quotation marks and citations

omitted).

       Here, Mr. Reid was not engaged in protected First Amendment activity. Though

he had a right to access the court, he did not have the right to abuse the judicial process

by filing a frivolous claim. “Depriving someone of a frivolous claim, on the other hand,

deprives him of nothing at all, except perhaps the punishment of Federal Rule of Civil

Procedure 11 sanctions.” Lewis v. Casey, 518 U.S. 343, 353 n.3 (1996)

       “Federal courts have both the inherent power and constitutional obligation to

protect their jurisdiction from conduct which impairs their ability to carry out Article III

functions.” In re McDonald, 489 U.S. 180, 184 (1989) (quoting In re Martin-Trigona, 737 F.2d

1254, 1261 (2d Cir. 1984)). “Abuses of process . . . are to be sanctioned.” Free v. United

States, 879 F.2d 1535, 1536 (7th Cir. 1989). See also Chambers v. NASCO, Inc., 501 U.S. 32, 46

(1991). When litigants abuse the judicial process by filing meritless or frivolous lawsuits,

their future litigation can be curtailed or restricted. See 28 U.S.C. § 1915(g); Support Sys.

Int’l v. Mack, 45 F.3d 185, 186 (7th Cir. 1995). So too, prison officials can sanction an inmate

for filing frivolous claims. See Douglas v. Finnan, 342 F. Appx. 198 (7th Cir. 2009).

       Though it is usually necessary to permit a plaintiff the opportunity to file an

amended complaint when a case is dismissed sua sponte, see Luevano v. Wal-Mart, 722 F.3d

1014 (7th Cir. 2013), that is unnecessary where the amendment would be futile. Hukic v.

Aurora Loan Servs., 588 F.3d 420, 432 (7th Cir. 2009) (“courts have broad discretion to deny


                                               2
USDC IN/ND case 3:20-cv-00874-DRL-MGG document 5 filed 10/21/20 page 3 of 3


leave to amend where . . . the amendment would be futile”). For the reasons previously

explained, such is the case here.

       For these reasons, this case is DISMISSED pursuant to 28 U.S.C. § 1915A.

       SO ORDERED.

       October 21, 2020                        s/ Damon R. Leichty
                                               Judge, United States District Court




                                           3
